Exhibit 10.25
 
EMPLOYMENT AGREEMENT


THIS EMPLOYMENT AGREEMENT (this "Agreement") is made as of March 31, 2014 (the
“Effective Date”) by and between CorMedix Inc., a Delaware corporation with
principal executive offices at 745 Route 202-206, Suite 303, Bridgewater, NJ
08807 ("Company"), and Randy D. Milby, residing at 5 Jacks Lane, Newark,
Delaware 19711 ("Executive").  Each of Company and Executive is referred to
herein as a “Party” and together they are referred to as the “Parties.”


TERMS


In consideration of the foregoing premises and the mutual covenants and
agreements herein contained, intending to be legally bound, the Parties agree as
follows:
 
1. Employment.


(a) Services.  Executive shall be employed by Company as its Chief Executive
Officer.  Executive shall report to the Board of Directors of Company (the
"Board") and shall perform such duties as are consistent with his position as
Chief Executive Officer (the "Services").  Executive agrees to carry out and
abide by all lawful directions of the Board consistent with his position as
Chief Executive Officer.


(b) Acceptance.  Executive hereby accepts such employment and agrees to render
the Services.
 
2. Term.


The duration of this Agreement (as it may be extended, the "Term") shall
commence on the date hereof and shall continue for a term of two (2) years
thereafter, unless sooner terminated pursuant to Section 9; provided, however,
in the event the Executive provides written notice to the Board of Directors at
least ninety days before the end of the Term that such end is approaching, that
the Term shall be extended automatically for additional, successive one-year
periods unless one Party shall notify the other in writing at least sixty (60)
days before the initial expiration of the Term or the expiration of any
successive one-year period thereafter that this Agreement shall not be so
extended after such expiry (a “Notice of Nonrenewal”).  Notwithstanding anything
to the contrary contained herein, the provisions of this Agreement specified in
Sections 6, 7, 10, 12, 13, and 14 shall survive the expiration or termination
hereof.
 
3. Reasonable Best Efforts; Place of Performance.


(a) Reasonable Best Efforts.  Executive shall devote substantially all of his
business time, attention and energies to the business and affairs of Company and
shall use his reasonable best efforts to advance the interests of
Company.  During the Term, Executive shall not be substantially engaged in any
other business activity, whether or not such business activity is pursued for
gain, profit or other pecuniary advantage, that will interfere materially with
the performance by Executive of his duties hereunder or Executive's reasonable
availability to perform such duties or that Executive knows, or should
reasonably know, will adversely affect, or negatively reflect upon, Company.


(b) Place of Performance.  The duties to be performed by Executive hereunder
shall be performed primarily at the executive offices of Company in Bridgewater,
New Jersey, or wherever the principal executive offices of Company shall
hereafter be located, subject to reasonable travel requirements on behalf of
Company, or such other place as the Board may reasonably designate.
 
4. Directorship.


Company shall use its best efforts to cause Executive to be elected as a member
of its Board throughout the Term and shall include him in the management slate
for election as a director at every stockholders meeting during the Term at
which his term as a director would otherwise expire. Executive agrees to accept
election, and to serve during the Term, as a director of Company, without any
compensation therefore other than as specified in this Agreement.
 
5. Compensation.
 
As full compensation for the performance by Executive of the Services, Company
shall pay Executive as follows:


(a) Base Salary.  Company shall pay Executive an annual base salary of Three
Hundred Thousand Dollars ($300,000) (as it may be increased from time to time,
the "Base Salary"), less applicable withholdings and deductions. Payment shall
be made in accordance with Company's normal payroll practices. The Board shall
annually review the Base Salary to determine whether an increase in the amount
thereof is warranted.  At the beginning of each calendar quarter, the Executive
will have the option to elect to receive a portion of his compensation for the
quarter in the form of unregistered common stock, such percentage to be
determined in his discretion but in no event shall it exceed 50%; provided that
in no event will Executive be allowed to elect equity compensation if such
issuance would trigger any reset of variable priced securities.  The deemed
purchase price shall be the closing price on the trading day prior to the
regular payroll date.


 
1

--------------------------------------------------------------------------------

 
(b) Annual Bonus.  Subject to the following provisions of this Section 5(b),
Executive shall be eligible to receive an annual target bonus, the cash portion
of which shall be up to 100% of the Base Salary then in effect, as determined by
the Board (or its Compensation Committee) in its sole discretion based upon the
achievement, during the year in question, of (i) objectives for the Company as a
whole established by the Board (or its Compensation Committee) at the beginning
of the year and (ii) objectives for Executive agreed by the Board (or its
Compensation Committee) and Executive at the beginning of the year.  Any annual
bonus awarded to Executive shall be paid in cash or a combination of cash and
equity (in the form of restricted stock or stock options, provided that the
equity portion will make up no more than 50% of the value of the annual bonus)
within ninety (90) days after the end of the year for which the bonus is
awarded.


(i) The Board (or its Compensation Committee) and Executive will endeavor to
determine the Company’s objectives, and will endeavor to determine and agree on
Executive’s individual objectives for 2014 within 30 days of approval of the
2014 operating plan.  Starting in 2015, the Board (or its Compensation
Committee) and Executive will endeavor to determine the Company’s objectives,
and will endeavor to determine and agree Executive’s individual objectives, for
each year within 30 days of the beginning of the calendar year.


(c) Withholding.  Company shall withhold all applicable federal, state and local
taxes and social security and such other amounts as may be required by law,
including withholdings and/or deductions properly elected by Executive, from all
amounts payable to Executive under this Section 5.


(d)  Expenses.  Company shall reimburse Executive for all normal, usual and
necessary expenses incurred by Executive in furtherance of the business and
affairs of Company, including without limitation reasonable travel, lodging,
meals, and entertainment upon timely receipt by Company of appropriate vouchers
or other proof of Executive's expenditures and otherwise in accordance with any
expense reimbursement policy as may from time to time be adopted by Company.  In
any case any claim by Executive for reimbursement of expenses for a calendar
year must be submitted by the Executive by the end of the next calendar year,
and payment of the reimbursement shall be made by the within ninety (90) days
after Executive’s submission of request for reimbursement.


(e) Other Benefits.  Executive shall be entitled to all rights and benefits for
which he shall be eligible under any benefit or other plans (including, without
limitation, dental, medical, medical reimbursement and hospital plans, pension
plans, employee stock purchase plans, profit sharing plans, bonus plans,
prescription drug reimbursement plans, short and long term disability plans,
life insurance and other so-called "fringe" benefits) as Company shall make
available to its senior executives from time to time. Executive shall be
designated as a named insured on directors' and officers' liability insurance of
Company.


(f) Vacation.  Executive shall be entitled to a vacation of four (4) weeks per
annum, of which no more than two (2) weeks may be taken consecutively, in
addition to holidays observed by Company and reasonable periods of paid personal
and sick leave.  All such paid time off shall be used in accordance with the
Company's established policies and procedures.
 
6. Confidential Information and Inventions.


(a) Confidential Information; Non-Use.  Executive recognizes and acknowledges
that in the course of his duties he is likely to receive confidential or
proprietary information of Company, its affiliates or third parties with whom
Company or any such affiliates has an obligation of confidentiality.
Accordingly, during and after the Term, Executive agrees to keep confidential
and not disclose or make accessible to any other person or use for any other
purpose other than in connection with the fulfillment of his duties under this
Agreement, any “Confidential and Proprietary Information” (defined below) owned
by, or received by or on behalf of Company or any of its affiliates.  The term
“Confidential and Proprietary Information” shall include, but shall not be
limited to, confidential or proprietary scientific or technical information,
data, formulas and related concepts, business plans (both current and under
development), client lists, promotion and marketing programs, trade secrets, or
any other confidential or proprietary business information relating to
development programs, costs, revenues, marketing, investments, sales activities,
promotions, credit and financial data, manufacturing processes, financing
methods, plans or the business and affairs of Company or of any affiliate or
client of Company.  Executive expressly acknowledges that the Confidential and
Proprietary Information constitutes a protectable business interest of
Company.  Executive agrees: (i) not to use any such Confidential and Proprietary
Information for himself or others; and (ii) not to take any Company material or
reproductions (including but not limited to writings, correspondence, notes,
drafts, records, invoices, technical and business policies, computer programs or
disks) thereof from Company's offices at any time during his employment by
Company, except as required in the execution of Executive's duties to Company,
unless and until such Confidential and Proprietary Information has become public
knowledge without fault by Executive. Executive agrees to return immediately all
Company material and reproductions (including but not limited, to writings,
correspondence, notes, drafts, records, invoices, technical and business
policies, computer programs or disks) thereof in his possession to Company upon
request and in any event immediately upon termination of employment.


(b) Non-Disclosure.  Except with prior written authorization by Company,
Executive agrees that during the Term and thereafter, he will not disclose or
publish:


(i) any of the Confidential and Proprietary Information; or


(ii) any confidential, scientific, technical or business information of any
other party to whom Executive knows, or should reasonably know, that Company or
any of its affiliates owes an obligation of confidence.


(c) Inventions.  Executive agrees that all inventions, discoveries, improvements
and patentable or copyrightable works ("Inventions") initiated, conceived or
made by him within the scope of the Company’s business and in the course of
performing the Services, either alone or in conjunction with others, during the
Term shall be the sole property of Company to the maximum extent permitted by
applicable law and, to the extent permitted by law, shall be "works made for
hire" as that term is defined in the United States Copyright Act (17 U.S.C.A.,
Section 101). Company shall be the sole owner of all patents, copyrights, trade
secret rights, and other intellectual property or other rights in connection
therewith; provided, however that this Section 6(c) shall not apply to
Inventions which are not related to the business of Company and which are made
and conceived by Executive not during normal working hours, not on Company's
premises and not using Company's tools, devices, equipment or Confidential and
Proprietary Information. Subject to the foregoing, Executive hereby assigns to
Company all right, title and interest he may have or acquire in all Inventions;
provided, however, that the Board may in its sole discretion agree to waive
Company's rights pursuant to this Section 6(c).


 
2

--------------------------------------------------------------------------------

 
(d) Further Actions and Assistance.  Executive agrees to cooperate reasonably
with Company and at Company’s expense, both during and after his employment with
Company, with respect to the procurement, maintenance and enforcement of
copyrights, patents, trademarks and other intellectual property rights (both in
the United States and foreign countries) relating to such Inventions. Executive
shall sign all papers, including, without limitation, copyright applications,
patent applications, declarations, oaths, formal assignments, assignments of
priority rights and powers of attorney, that Company reasonably may deem
necessary or desirable in order to protect its rights and interests in any
Inventions. Executive further agrees that if Company is unable, after reasonable
effort, to secure Executive's signature on any such papers, any officer of
Company shall be entitled to execute such papers as his agent and
attorney-in-fact and Executive hereby irrevocably designates and appoints each
officer of Company as his agent and attorney-in-fact to execute any such papers
on his behalf and to take any and all actions as Company reasonably may deem
necessary or desirable in order to protect its rights and interests in any
Inventions, under the conditions described in this paragraph.


(e)  Prior Inventions.  Executive will not assert any rights to any invention,
discovery, idea or improvement relating to the business of Company or to his
duties hereunder as having been made or acquired by Executive prior to his work
for Company, except for the matters, if any, described in Appendix A to this
Agreement.


(f) Disclosure.  Executive agrees that he will promptly disclose to Company all
Inventions initiated, made or conceived or reduced to practice by him, either
alone or jointly with others, during the Term.


(g) Survival.  The provisions of this Section 6 shall survive any termination of
this Agreement.
 
7. Non-Competition, Non-Solicitation and Non-Disparagement.


(a) Restrictive Covenant.  Executive understands and recognizes that his
services to Company are special and unique and that in the course of performing
such services Executive will have access to and knowledge of Confidential and
Proprietary Information and Executive agrees that, during the Term and the
twelve month period immediately following Executive’s separation from employment
(the “Termination Restriction Period”), whether such separation is voluntary or
involuntary, he shall not in any manner, directly or indirectly, on behalf of
himself or any person, firm, partnership, joint venture, corporation or other
business entity ("Person"):


(i) enter into or engage in any business involving the development or
commercialization of a catheter lock solution or any other product developed by
the Company during the Term or in the process of being developed by the Company
at the time of Executive’s separation (the "Business of Company"),


(ii) either as an individual for his own account, or as a partner, joint
venturer, owner, executive, employee, independent contractor, principal, agent,
consultant, salesperson, officer, director or shareholder of such Person, act in
any capacity that requires Executive’s intentional or unintentional use of the
Confidential and Proprietary Information and/or requires Executive to perform
services substantially similar to those performed for the benefit of the Company
during the Term,


each within the geographic area in which Company does business, which is deemed
by the Parties hereto to be the United States and the European Union.  Executive
acknowledges that, due to the unique nature of Company's business, Company has a
strong legitimate business interest in protecting the continuity of its business
interests and its Confidential and Proprietary Information and the restriction
herein agreed to by Executive narrowly and fairly serves such an important and
critical business interest of Company.  Notwithstanding the foregoing, nothing
contained in this Section 7(a) shall be deemed to prohibit Executive from
acquiring or holding, solely for investment, publicly traded securities of any
corporation, some or all of the activities of which are engaged in the Business
of Company so long as such securities do not, in the aggregate, constitute more
than four percent (4%) of any class or series of outstanding securities of such
corporation; and further notwithstanding the foregoing, nothing contained in
this Section 7(a) shall preclude Executive from performing the functions of
chief executive or other senior executive, per se, provided such functions do
not involve the development, commercialization or sale of a product within the
Business of the Company, as defined herein, or the use of the Confidential and
Proprietary Information; and further notwithstanding the foregoing, nothing
contained in this Section 7(a) shall preclude Executive from becoming an
employee of, or from otherwise providing services to, a separate division or
operating unit of a multi-divisional business or enterprise (a "Division") if:
(x) the Division by which Executive is employed, or to which Executive provides
services, is not engaged in the Business of Company, (y) Executive does not
provide services, directly or indirectly, to any other division or operating
unit of such multi-divisional business or enterprise engaged in or proposing to
engage in the Business of Company (individually, a "Competitive Division" and
collectively, the "Competitive Divisions") and (z) the Competitive Divisions, in
the aggregate, accounted for less than one-third of the multi-divisional
business or enterprise's consolidated revenues for the fiscal year, and each
subsequent quarterly period, prior to Executive's commencement of employment
with or provision of services to the Division.


(b) Reasonableness of Restriction.  Executive hereby acknowledges and agrees
that the covenant against competition provided for pursuant to Section 7(a) is
reasonable with respect to its duration, geographic area and scope. If, at the
time of enforcement of this Section 7, a court holds that the restrictions
stated herein are unreasonable under the circumstances then existing, the
Parties hereto agree that the maximum duration, scope or geographic area legally
permissible under such circumstances will be substituted for the duration, scope
or area stated herein.


(c) Non-Solicitation.  During the Term and the applicable Termination
Restriction Period (as defined hereinafter), Executive shall not, directly or
indirectly, without the prior written consent of Company:


(i) solicit or induce any employee of Company or any of its affiliates to leave
the employ of Company or any affiliate; or hire for any competitive purpose any
employee of Company; or hire any former employee who has left the employment of
Company or any affiliate of Company within twelve (12) months of the termination
of such employee's employment with Company or any such affiliate for any
competitive purpose; or hire any former employee of Company in knowing violation
of such employee's non-competition agreement with Company or any such affiliate;
or


 
3

--------------------------------------------------------------------------------

 
(ii) solicit, divert or take away, or attempt to divert or take away, the
business or patronage of any agent, client or customer of Company which was
served by Company during the twelve-month period prior to the termination of
Executive's employment with Company.


(d) Non-Disparagement.  Executive agrees that he shall not directly or
indirectly disparage, whether or not truthfully, the name or reputation of
Company or any of its affiliates, including but not limited to, any officer,
director, employee or shareholder of Company or any of its affiliates; provided
that, nothing in this Section shall be construed to interfere with Executive’s
right to engage in protected concerted activity under the National Labor
Relations Act.  Notwithstanding this Section 7(d), nothing contained herein
shall apply to statements made by Executive (x) in the course of his
responsibility to evaluate the performance and/or participate in any
investigation of the conduct or behavior of officers, employees and/or others or
(y) as part of any judicial, administrative or other legal action or proceeding,
and nothing shall be construed to limit or impair the ability of Executive to
provide truthful testimony in response to any validly issued subpoena or to file
pleadings or respond to inquiries or legal proceedings by any government agency
to the extent required by applicable law.


(e) Enforcement.  In the event that Executive breaches or threatens to breach
any provisions of Section 6 or this Section 7, then, in addition to any other
rights Company may have, Company shall be entitled to seek injunctive relief to
enforce such provisions. Company and Executive agree that any such action for
injunctive or equitable relief shall be heard in a state or federal court
situated in Somerset County in the State of New Jersey and each of the Parties
hereto agrees to accept service of process by registered or certified mail and
to otherwise consent to the jurisdiction of such courts.


(f) Remedies Cumulative; Judicial Modification.


(i) Each of the rights and remedies enumerated in Section 7(e) shall be
independent of the others and shall be in addition to and not in lieu of any
other rights and remedies available to Company at law or in equity.  If any of
the covenants contained in this Section 7, or any part of any of them, is
hereafter construed or adjudicated to be invalid or unenforceable, the same
shall not affect the remainder of the covenant or covenants or rights or
remedies, which shall be given full effect without regard to the invalid
portions.  If any of the covenants contained in this Section 7 is held to be
invalid or unenforceable because of the duration of such provision or the area
covered thereby, the Parties agree that the court making such determination
shall have the power to reduce the duration and/or area of such provision and in
its reduced form such provision shall then be enforceable.


(ii) In the event that an actual proceeding is brought in equity to enforce the
provisions of Section 6 or this Section 7, Executive shall not urge as a defense
that there is an adequate remedy at law nor shall Company be prevented from
seeking any other remedies that may be available.


(g) Survival.  The provisions of this Section 7 shall survive any termination of
this Agreement.
 
8. Representations and Warranties.
 
(a) By Executive.  Executive hereby represents and warrants to Company as
follows:
 
(i) Neither the execution or delivery of this Agreement nor the performance by
Executive of his duties and other obligations hereunder conflict with or
constitute a default or breach of any covenant or obligation under (whether
immediately, upon the giving of notice or lapse of time or both) any prior
employment agreement, contract, or other instrument to which Executive is a
party or by which he is bound.


(ii) Executive has the full right, power and legal capacity to enter and deliver
this Agreement and to perform his duties and other obligations hereunder. This
Agreement constitutes the legal, valid and binding obligation of Executive
enforceable against him in accordance with its terms. No approvals or consents
of any persons or entities are required for Executive to execute and deliver
this Agreement or perform his duties and other obligations hereunder.


(iii) Executive will not use any confidential information or trade secrets of
any third Party in his employment by Company in violation of the terms of the
agreements under which he had access to or knowledge of such confidential
information or trade secrets.


(b) By Company.  Company hereby represents and warrants to Executive as follows:
 
(i) Neither the execution or delivery of this Agreement nor the performance by
Company of its obligations hereunder conflict with or constitute a default or
breach of any covenant or obligation under (whether immediately, upon the giving
of notice or lapse of time or both) any prior agreement, contract, or other
instrument to which Company is a party or by which it is bound.


 
4

--------------------------------------------------------------------------------

 
(ii) Company has the full right and power to enter and deliver this Agreement
and to perform obligations hereunder. This Agreement constitutes the legal,
valid and binding obligation of Company enforceable against it in accordance
with its terms. All approvals or consents required for Company to validly
execute and deliver this Agreement and perform its obligations hereunder,
including, without limitation, approval of the Board, have been obtained.
 
9. Termination.


(a) Cause.  Executive's employment hereunder may be terminated by the Board
immediately for “Cause” (defined below). Any of the following actions by
Executive shall constitute "Cause":


(i) The willful failure, disregard or refusal by Executive to perform his
material duties or obligations under this Agreement;


(ii) Any willful, intentional or grossly negligent act by Executive having the
effect of materially injuring (whether financial or otherwise and as determined
reasonably and in good-faith by a majority of the members of the Board) the
business or reputation of Company or any of its affiliates (provided, however,
that this Section 9(a)(ii) shall not apply to any Company affiliate that is
engaged in a business competitive with the Business of Company);


(iii) Executive's conviction of any felony involving moral turpitude (including
entry of a guilty or nolo contendere plea);


(iv) A good faith determination by the Board and/or any government
representative or agency that the Executive is a “bad actor” as defined by 17
CFR 230.506(a);


(v) The good faith determination by the Board, after a reasonable and good-faith
investigation by the Company following any allegation by another employee of
Company, that Executive engaged in some form of harassment prohibited by law
(including, without limitation, harassment on the basis of age, sex or race)
unless Executive's actions were specifically directed by the Board;


(vi) Any material misappropriation or embezzlement by Executive of the property
of Company or its affiliates (whether or not a misdemeanor or felony);


(vii) Breach by Executive of any material provision of this Agreement that is
not cured by Executive to the reasonable satisfaction of Company within thirty
(30) days after written notice thereof is given to Executive by Company.


For purposes of this Section 9(a), no act or omission by Executive shall be
considered willful if reasonably and in good faith believed by Executive to be
in, or not contrary to, the best interests of Company.


(b) Death.  Executive's employment hereunder shall be terminated upon
Executive's death.


(c) Disability.  The Board may terminate Executive's employment hereunder due to
Executive's “Disability” (defined below).  For purposes of this Agreement, a
termination due to Executive’s "Disability" shall be deemed to have occurred:


(i) when the Board has provided a written termination notice to Executive
supported by a written statement from a “Reputable Independent Physician”
(defined below), whose determination as to disability shall be binding on all
Parties, to the effect that Executive shall have become so physically or
mentally incapacitated by reason of physical or mental illness or injury as to
be unable to resume (with or without reasonable accommodation as that term is
defined under applicable law) within the ensuing three (3) months his employment
under this Agreement; or


(ii) upon rendering of a written termination notice by the Board after Executive
has been unable to substantially perform his duties hereunder by reason of any
physical or mental illness or injury (with or without reasonable accommodation
as that term is defined under applicable law) for ninety (90) or more
consecutive days or more than one hundred twenty (120) days in any consecutive
twelve month period.


The term "Reputable Independent Physician" means a physician satisfactory to
both Executive and Company, provided that if Executive and Company do not agree
on a physician, then a third physician selected by the physicians selected by
Executive and Company.  Executive agrees to make himself available and to
cooperate in a reasonable examination by the Reputable Independent Physician.


(d) Good Reason.  Executive may terminate his employment hereunder for “Good
Reason” (defined below).  The term "Good Reason" shall mean:


(i) any material breach of this Agreement by Company if Executive has provided
Company with written notice of the breach within ninety (90) days of the breach
and Company has not cured such breach within thirty (30) days from such notice;


 
5

--------------------------------------------------------------------------------

 
(ii) without Executive's express written consent, any material reduction by
Company of Executive's duties, responsibilities, or authority as Chief Executive
Officer of Company, including, without limitation, a change in the line of
reporting between him and the Board, that causes his position with Company to
become of less responsibility or authority than his position as of the Effective
Date;


(iii) a relocation of Company's principal place of business outside of the New
York metropolitan area or to a location more than 50 miles from the immediately
preceding location without Executive's written consent;


(iv) a material reduction in Executive’s annual base salary unless all officers
and/or members of the Company’s executive management team experience an equal or
greater percentage reduction in annual base salary and/or total compensation; or


(v) Company's failure to include Executive in management's slate for election to
the Board as provided in Section 4.


(e) Convenience.  Company and Executive each may terminate Executive's
employment hereunder for any reason or no reason at any time by written notice
of termination to the other Party, which notice shall specify the termination
date, or by providing a Notice of Nonrenewal to the other Party.
 
10. Compensation upon Termination.


In the event Executive's employment is terminated, Company shall pay to
Executive the Base Salary and benefits otherwise payable to him under Section 5
through the last day of his actual employment by Company, any reimbursable
business expenses, and any earned but unpaid bonuses (together, the "Accrued
Compensation"). In addition to the Accrued Compensation:


(a) Death or Disability.  If Executive's employment is terminated as a result of
his death or Disability, Company shall pay to Executive or to Executive's
estate, as applicable, (i) his Base Salary through the date which is the sooner
of the end of the Term or one hundred eighty (180) days after his death or
Disability and (ii) such other or additional benefits, if any, as may be
provided under applicable employee benefit plans, programs and/or arrangements
of Company.  All shares of capital stock of Company held by Executive that are
subject to vesting ("Restricted Shares") and all options to purchase shares of
capital stock of Company ("Stock Options") that are scheduled to vest on or
before the next succeeding anniversary of the Effective Date shall be
accelerated and deemed to have vested as of the termination date. All Restricted
Shares and Stock Options that have not vested (or been deemed pursuant to the
immediately preceding sentence to have vested) as of the date of termination
shall be forfeited to Company as of such date. Stock Options that have vested as
of Executive's termination shall remain exercisable until the earlier to occur
of (i) the expiry of sixty (60) months following such termination and (ii) the
last expiration/termination date applicable under the grant under which such
Stock Options were granted. For Disability, all payments, benefits and/or grants
under this Section 10(a) shall be subject to Executive's execution and delivery
within 21 days of separation from service of a general release of Company, its
parents, subsidiaries and affiliates and each of its officers, directors,
employees, agents, successors and assigns in a form that is acceptable to
Company, with such payments, benefits, and/or grants commencing thirty (30) days
after Executive's separation from service.


(b) Cause.  If Executive's employment is terminated by the Board for Cause, then
Company shall only provide such benefits, if any, as may be required under
applicable law.  Executive shall have no further entitlement hereunder to any
other compensation or benefits from Company except to the extent otherwise
provided by law. All Restricted Shares that have not vested as of the date of
termination shall be forfeited to Company as of such date. All unexercised Stock
Options, vested and unvested, shall immediately terminate upon termination for
Cause.


(c) Other than for Cause, Death or Disability.  If Company terminates
Executive's employment other than as a result of Executive's death or Disability
and other than for Cause or if Executive terminates Executive's employment for
Good Reason, then Company shall (i) continue to pay to the Executive his Base
Salary and benefits for a period of twelve (12) months following the effective
date of the Executive’s separation from service (such period of payment referred
to herein as the “Section 10(c) Termination Benefits Period”), or, in the case
of benefits, such time as the Executive receives equivalent coverage and
benefits under plans and programs of a subsequent employer; and (ii) provide
such other or additional benefits, if any, as may be provided under applicable
employee benefit plans, programs and/or arrangements of the Company. In
addition, all Restricted Shares and unvested Stock Options held by Executive
shall be accelerated and deemed to have vested as of the termination date. All
Stock Options that have vested (or been deemed pursuant to the immediately
preceding sentence to have vested) as of the date of the Executive’s termination
shall remain exercisable until the earlier to occur of (x) the expiry of sixty
(60) months following the termination date and (y) the last
expiration/termination date applicable under grant under which such Stock
Options were granted. Notwithstanding anything to the contrary, if any of the
Executive’s benefits pursuant to Section 10(c)(i) hereof cannot be provided to
former employees, the Company shall provide the Executive, in a single lump sum
payment within ninety (90) days of separation from service, with payment in
whatever amount is necessary for the Executive to purchase the equivalent
benefit(s), with the payment grossed up as necessary to comport with the
tax-free nature of the Company’s direct provision of certain of those
benefits.  All payments, benefits and/or grants under this Section 10(c) shall
be subject to Executive’s execution and delivery within 21 days of separation
from service of a general release of the Company, its parents, subsidiaries and
affiliates and each of its officers, directors, employees, agents, successors
and assigns in a form that is reasonably acceptable to the Company, with such
payments, benefits, and/or grants commencing sixty (60) days from Executive's
separation from service, except that any such payments, benefits, and/or grants
that are exempt from Section 409A (as described in Section 13) and that would
otherwise be payable during the sixty (60) day period may at the discretion of
the Company be paid before the end of the sixty (60) day period.


(d) By Executive for Convenience.  If Executive terminates Executive's
employment pursuant to Section 9(e), Executive shall not be entitled to receive
any payments or benefits other than the Accrued Compensation.


 
6

--------------------------------------------------------------------------------

 
(e) This Section 10 sets forth the only obligations of Company with respect to
the termination of Executive's employment with Company, and Executive
acknowledges that, upon the termination of his employment, he shall not be
entitled to any payments or benefits which are not explicitly provided in this
Section 10, except as required by law or the terms of another employee plan,
program or arrangement covering him.  Executive acknowledges and agrees that
upon the termination of his employment with the Company, regardless of the
reason or grounds therefore, he shall resign from his position on the Board and
from any other board, organization or foundation wherein Executive sits or
belongs as a representative of the Company.


(f) The obligations of Company that arise under this Section 10 shall survive
the expiration or earlier termination of this Agreement.
 
11. Change of Control.
 
(a) Change of Control Defined.  The term "Change of Control" means, after the
Effective Date:
 
(i) the acquisition by an individual, entity or group within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”) of beneficial ownership of any capital stock of Company,
if, after such acquisition, such individual, entity or group beneficially owns
(within the meaning of Rule 13d-3 promulgated under the Exchange Act) fifty
percent (50%) or more of the combined voting power of the then-outstanding
securities of Company entitled to vote generally in the election of directors
("Outstanding Company Voting Securities"); or


(ii) the consummation of a merger, consolidation, reorganization,
recapitalization or share exchange involving Company or a sale or other
disposition of all or substantially all of the assets of Company ("Business
Combination"), unless, immediately following such Business Combination, all or
substantially all of the individuals and entities who were the beneficial owners
of the Outstanding Company Voting Securities immediately prior to such Business
Combination beneficially own, directly or indirectly, more than 50% of the
combined voting power of the then-outstanding securities entitled to vote
generally in the election of directors of the resulting or acquiring corporation
in such Business Combination (which shall include, without limitation, a
corporation which as a result of such transaction owns Company or substantially
all of Company's assets either directly or through one or more subsidiaries) in
substantially the same proportions as their ownership of the Outstanding Company
Voting Securities immediately prior to such Business Combination.


(b) Consequence.  Upon a Change of Control, all Restricted Shares and unvested
Stock Options held by Executive shall be accelerated and deemed to have vested
as of the date of the Change of Control.


(c) Potential Adjustments due to Tax Implications.  Notwithstanding anything in
this Agreement or any other agreement between Executive and Company to the
contrary, but subject to this Section 11(c), Company will effectuate the
acceleration contemplated under Section 11(b) and will make the payments and
other acceleration of benefits under this Agreement and other compensatory
arrangements without regard to whether Section 280G of the Internal Revenue Code
of 1986 (the "Code") would limit or preclude the deductibility of such payments
or benefits.  However, if reducing or eliminating any payment and/or other
benefit (including the vesting of his options or other equity compensation)
would increase the “Total After-Tax Payments” (defined below), then the amounts
payable to Executive will be reduced or eliminated as follows (or in such other
manner as Company may specify at the applicable time) to the extent necessary to
maximize such Total After-Tax Payments:


(i) first, by reducing or eliminating any cash payments or other benefits (other
than the vesting of any options or stock) and


(ii) second, by reducing or eliminating the vesting of options and stock that
occurs as a result of a Change of Control or other event covered by Section 280G
of the Code.


Company's independent, certified public accounting firm will determine whether
and to what extent payments or vesting are required to be reduced or eliminated
in accordance with the foregoing. If there is ultimately determined to be an
underpayment of or overpayment to Executive under this provision, the amount of
such underpayment or overpayment will be immediately paid to Executive or
refunded by him, as the case may be, with interest at the applicable federal
rate under the Code.  The term "Total After­Tax Payments" means the total value
of all "parachute payments" (as that term is defined in Section 280G(b)(2) of
the Code) made to Executive or for his benefit (whether made under the Agreement
or otherwise), after reduction for all applicable federal taxes (including,
without limitation, the tax described in Section 4999 of the Code).


12. Indemnification.


Company shall defend and indemnify Executive in his capacity as  Chief Executive
Officer of Company to the fullest extent permitted under to the Delaware General
Corporate Law (the "DGCL").  Company shall also establish a policy for
indemnifying its officers and directors, including but not limited to Executive,
for all actions permitted under the DGCL taken in good faith pursuit of their
duties for Company, including, but not limited to, the obtaining of an
appropriate level of directors and officers liability insurance coverage and
including such provisions in Company's bylaws or certificate of incorporation,
as applicable and customary.  Executive’s rights to, and Company’s obligation to
provide, indemnification shall survive termination of this Agreement.


 
7

--------------------------------------------------------------------------------

 
13. Compliance with Code Section 409A.


(a) The intent of the Parties to the Agreement is that the payments,
compensation and benefits under this Agreement will be exempt from or comply
with Section 409A of the Internal Revenue Code of 1986, as amended, and the
regulations and guidance promulgated thereunder (collectively, “Section 409A”)
and, in this connection, the Agreement shall be interpreted to be exempt or in
compliance with Section 409A.  Further, if any benefit or payment payable under
this Agreement is deemed to not comply with Section 409A, Company and Executive
agree to renegotiate in good faith any such benefit or payment (including,
without limitation, as to the timing of any severance payments payable
hereunder) so that either (i) Section 409A will not apply or (ii) compliance
with Section 409A will be achieved; provided, however, that any resulting
renegotiated terms shall provide to Executive the after-tax economic equivalent
of what otherwise has been provided to Executive pursuant to the terms of this
Agreement, and provided further, that any deferral of payments or other benefits
shall be only for such time period as may be required to comply with Section
409A.


(b) Potential Delay of Payment(s) and Adjustments.  Notwithstanding any other
provisions of the Agreement, if any payment, compensation or other benefit
provided to Executive in connection with his separation from service is
determined, in whole or in part, to constitute "nonqualified deferred
compensation" within the meaning of Section 409A and Executive is a “specified
employee” within the meaning of Section 409A, no part of such payments shall be
paid before the day that is six (6) months plus one (1) day after the
termination date (the "New Payment Date"). The aggregate of any payments that
otherwise would have been paid to Executive during the period between the
termination date and the New Payment Date shall be paid to Executive in a lump
sum on such New Payment Date.  Thereafter, any payments that remain outstanding
as of the day immediately following the New Payment Date shall be paid without
delay over the time period originally scheduled, in accordance with the terms of
this Agreement.


(c) Separation from Service.  For purposes of this Agreement, the terms
“termination of employment” or “separation from service” will be determined
consistent with the rules relating to "separation from service" under Section
409A.


(d) Installments.  If any payment, compensation or other benefit required by the
Agreement is to be paid in a series of installment payments, each individual
payment in the series shall be considered a separate payment for purposes of
Section 409A.
 
14. Miscellaneous.


(a) Governing Law.  Subject to the next sentence, this Agreement and all
questions relating to its validity, interpretation, performance, remediation,
and enforcement (including, without limitation, provisions concerning
limitations of actions) shall be governed by and construed in accordance with
the substantive laws of the State of New Jersey, notwithstanding any
choice-of-law doctrines of that jurisdiction or any other jurisdiction that
ordinarily would or might cause the substantive law of another jurisdiction to
apply.  Notwithstanding the foregoing, all questions relating to the validity,
interpretation, performance, remediation, and enforcement of Company’s
obligations, and Executive’s rights, under Section 12 shall be governed by and
construed in accordance with the substantive lasw of the State of Delaware.


(b) Personal Jurisdiction.  TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ANY ACTION OR PROCEEDING RELATING IN ANY WAY TO THIS AGREEMENT MAY ONLY BE
BROUGHT AND ENFORCED IN THE STATE OR FEDERAL COURTS LOCATED IN SOMERSET COUNTY,
NEW JERSEY, TO THE EXTENT SUBJECT MATTER JURISDICTION EXISTS THEREFORE.  THE
PARTIES IRREVOCABLY SUBMIT TO THE JURISDICTION OF SUCH COURTS IN RESPECT OF ANY
SUCH ACTION OR PROCEEDING.  THE PARTIES IRREVOCABLY WAIVE, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT THEY MAY NOW OR HEREAFTER HAVE
TO THE LAYING OF VENUE OF ANY SUCH ACTION OR PROCEEDING IN SUCH COURTS, AS WELL
AS ANY CLAIM THAT ANY SUCH ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS
BEEN BROUGHT IN ANY INCONVENIENT FORUM.


(c) Service of Process.  THE PARTIES FURTHER IRREVOCABLY CONSENT TO THE SERVICE
OF PROCESS OUT OF ANY OF THE AFOREMENTIONED COURTS IN THE MANNER AND TO THE
ADDRESS SPECIFIED IN SECTION 14(h) OF THIS AGREEMENT.


(d) Waiver of Jury Trial.  EACH OF THE PARTIES HEREBY IRREVOCABLY WAIVES ALL
RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED
IN CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO THIS AGREEMENT OR
THE ACTIONS OF ANY PARTY IN THE NEGOTIATION, ADMINISTRATION, PERFORMANCE AND
ENFORCEMENT THEREOF.  EACH OF THE PARTIES HERETO FURTHER WARRANTS AND REPRESENTS
THAT IT HAS REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL, AND THAT IT KNOWINGLY
AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL
COUNSEL.  THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY NOT BE MODIFIED EITHER
ORALLY OR IN WRITING, AND THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS,
RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS AGREEMENT.  IN THE EVENT OF
LITIGATION, THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE
COURT.


(e) Assignment.  This Agreement, and Executive's rights and obligations
hereunder, may not be assigned by Executive. Company may assign its rights,
together with its obligations, hereunder in connection with any sale, transfer
or other disposition of all or substantially all of its business or
assets.  Subject to the foregoing, this Agreement shall be binding upon and
inure to the benefit of the Parties hereto, and their respective heirs, legal
representatives, successors and assigns.


(f) Amendment.  This Agreement cannot be amended orally, or by any course of
conduct or dealing, but only by a written agreement duly executed by the
Parties.


 
8

--------------------------------------------------------------------------------

 
(g) Waiver.  The failure of either Party to insist upon the strict performance
of any of the terms, conditions and provisions of this Agreement shall not be
construed as a waiver or relinquishment of future compliance therewith, and such
terms, conditions and provisions shall remain in full force and effect. No
waiver of any term or condition of this Agreement on the part of either Party
shall be effective for any purpose whatsoever unless such waiver is in writing
and signed by such Party.  Unless the written waiver instrument expressly
provides otherwise, no waiver by a Party of any right or remedy or breach by the
other Party in any particular instance shall be construed to apply to any right,
remedy or breach arising out of or related to a subsequent instance.


(h) Notices.  All notices, demands or other communications desired or required
to be given by a Party to the other Party shall be in writing and shall be
deemed effectively given upon (i) personal delivery to the Party to be notified,
(ii) upon confirmation of receipt of fax or other electronic transmission, (iii)
one business day after deposit with a reputable overnight courier, prepaid for
priority overnight delivery, or (iv) five days after deposit with the United
States Post Office, postage prepaid, certified mail, return receipt requested,
in each case to the Party to be notified at its/his address set forth at the top
of this Agreement; or to such other addresses and to the attention of such other
individuals as either Party shall have designated to the other by notice given
in the foregoing manner.


(i) Entire Agreement.  This Agreement sets forth the entire agreement and
understanding of the Parties relating to the subject matter hereof, and
supersedes all prior agreements, arrangements and understandings, written or
oral between the Parties, relating to the subject matter hereof. No
representation, promise or inducement has been made by either Party that is not
embodied in this Agreement, and neither Party shall be bound by or liable for
any alleged representation, promise or inducement not so set forth.


(j) Affiliate and Control Defined.  As used in this Agreement, the term
"affiliate" of a specified Person shall mean and include any Person controlling,
controlled by or under common control with the specified Person.  A Person shall
be deemed to “control” another Person if such first Person possesses directly or
indirectly the power to direct, or cause the direction of, the management and
policies of the second Person, whether through the ownership of voting
securities, by contract or otherwise.


(k) Captions, Headings and Cross-References.  The section headings contained
herein are for reference purposes and convenience only and shall not in any way
affect the meaning or interpretation of this Agreement.  Except as expressly set
forth otherwise, all cross-references to sections refer to sections of this
Agreement.


(l) Severability.  In addition to, and not in conflict with, the provisions of
Section 7(b) and 7(f), the Parties agree that each and every provision of this
Agreement shall be deemed valid, legal and enforceable in all jurisdictions to
the fullest extent possible.  Any provision of this Agreement that is determined
to be invalid, illegal or unenforceable in any jurisdiction or country in the
Territory shall, as to that jurisdiction or country, be adjusted and reformed
rather than voided, if possible, in order to achieve the intent of the
Parties.  Any provision of this Agreement that is determined to be invalid,
illegal or unenforceable in any jurisdiction or country which cannot be adjusted
and reformed shall for the purposes of that jurisdiction or country, be
voided.  Any adjustment, reformation or voidance of any provisions of this
Agreement shall only be effective in the jurisdiction or country requiring such
adjustment or voidance, without affecting in any way the remaining provisions of
this Agreement in such jurisdiction or country or adjusting, reforming, voiding
or rendering that provision or any other provision of this Agreement invalid,
illegal or unenforceable in any other jurisdiction or country.


(m) Counterpart Execution.  This Agreement may be executed in one or more
counterparts each of which shall be an original document and all of which
together shall constitute one and the same instrument.  The Parties acknowledge
that this Agreement may be executed and delivered by means of electronic
signatures and that use and acceptance of electronic signatures to bind the
Parties represents the voluntary agreement and intention of the Parties to
conduct this transaction by electronic means.  The Parties agree that execution
and delivery by electronic means will have the same legal effect as if
signatures had been manually written on this Agreement.  This Agreement will be
deemed lawfully executed by the Parties by such action for purposes of any
statute or rule of law that requires this Agreement to be executed by the
Parties to make the mutual promises, agreements and obligations of the Parties
set forth herein legally enforceable.  Facsimile and .pdf exchanges of
signatures will have the same legal force and effect as the exchange of original
signatures.  THE PARTIES HEREBY WAIVE ANY RIGHT TO RAISE ANY DEFENSE OR WAIVER
BASED UPON EXECUTION OF THIS AGREEMENT BY MEANS OF ELECTRONIC SIGNATURES IN ANY
PROCEEDING ARISING UNDER OR RELATING TO THIS AGREEMENT.  The Parties agree that
the legal effect, validity and enforceability of this Agreement will not be
impaired solely because of its execution in electronic form or that an
electronic record was used in its formation.  The Parties acknowledge that they
are capable of retaining electronic records of this transaction.


 
9

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Parties hereto have executed this Employment Agreement
as of the date set forth above.


CORMEDIX INC.
   
EXECUTIVE:
                     
By: /s/ Antony E. Pfaffle, M.D.
   
/s/ Randy D. Milby
 
Name:  Antony E. Pfaffle, M.D.
   
Randy D. Milby
 
Title: Vice Chairman of the Board and Chairman of the Compensation Committee
   
 
                     
Date: May 8, 2014
   
Date: May 9, 2014
 

 
 
 
 
 
10

--------------------------------------------------------------------------------

 
 
APPENDIX A




PRIOR INVENTIONS.






NONE.


 
 
 
11

--------------------------------------------------------------------------------